Citation Nr: 1829108	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to September 1987.  He also served in the Air Force and Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the Veteran's claims for service connection for bilateral knee disability and for bilateral ankle disability.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In his March 2010 substantive appeal, the Veteran requested a Board hearing, and such hearing was scheduled for a date in March 2015.  On the day of the scheduled hearing, the Veteran's representative appeared before the Board and stated that the Veteran was not available for the hearing, but that the Veteran had requested that his representative speak on his behalf.  In this regard, a statement from the Veteran's representative was submitted at that time.

In a June 2015 decision, the Board denied the claims for service connection for bilateral knee disability and for bilateral ankle disability.

In October 2015, the Veteran appealed the Board's June 2015 denials of service connection for bilateral knee disability and for bilateral ankle disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a Memorandum Decision, vacating the Board's June 2015 decision, and remanding the service connection claims  to the Board for further proceedings consistent with the Memorandum Decision. 

In June 2017, the Board, in turn,  remanded the claims for service connection for bilateral knee disability and for bilateral ankle disability to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ denied the claims (as reflected in a February 2018 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the  February 2017 Memorandum Decision, the Court found that, in the prior decision, the Board failed to discuss the Veteran's statement attributing his current disability to the running he did on active duty, and whether the Veteran's running constituted an event to satisfy the second element in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Memorandum Decision, in June 2017, the Board remanded the claims on appeal to afford the Veteran a VA examination to determine the nature and etiology of any bilateral knee and ankle disabilities.  Thereafter, according to an internal VA document (Centralized Admin Accounting Transactions System (CAATS) Exam Request), the Veteran failed to show for a scheduled VA contracted examination on July 27, 2017.  

The Board finds, however, it is unclear from a review of the claims file whether the Veteran was in fact scheduled for the noted July 2017  VA examination, and if so, whether the Veteran received proper notification of that examination.  Notably, another internal VA document (Exam Request) shows that an examination request to a VA contractor was submitted on July 18, 2017-only seven working days prior to the scheduled VA contracted examination, as noted in the CAATS Exam Request.  Moreover, there is no evidence that any notification letter or other means of informing the Veteran of that examination occurred.  Indeed, other than the date mentioned in the CAATS Exam Request, there is no other information of record regarding the scheduled VA contracted examination, to include the time and place of that examination.  

The Board notes that until recently, the Court had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a veteran of a scheduled VA examination, and that this presumption could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011) (Kyhn II).  However, while this appeal was pending, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn, the Federal Circuit vacated the Court's decision in Kyhn II, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

Under these circumstances, and in the interests of due process, the Board finds it necessary to again remand the service connection claims to ensure that the Veteran is scheduled for the previously requested VA examination, and that he is properly  notified of the scheduled examination.  Thus, on remand, the AOJ should arrange for the Veteran to undergo VA examination of his bilateral knees and ankles ensuring that is properly notified of the scheduled examination .  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his knees and ankles, by an appropriate physician.  Specifically request that notification of the scheduled examination be sent to the Veteran at his current, correct address.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right and Left Knees - The examiner should clearly identify all knee disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed knee disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically-related to active service-to particularly include, as alleged, running throughout his active duty service.

Right and Left Ankles - The examiner should clearly identify all ankle disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed ankle disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically-related to active service-to particularly include, twisting his right ankle while jogging in March 1985, and running throughout his active duty service.

In addressing all the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




